      Case 20-41438-BSK         Doc 16 Filed 02/03/21 Entered 02/03/21 08:20:05               Desc Notice
                                     of Noncompliance Page 1 of 1
                                                                                                      ntcnc (04/10)
                                   UNITED STATES BANKRUPTCY COURT
                                            District of Nebraska


In
Re:
       MJD Ranch, L.C.C.                                   Bankruptcy Proceeding No. 20−41438−BSK
                                                           Chapter 12
       Debtor(s)
                                                           Judge: Brian S. Kruse



                                        NOTICE OF NONCOMPLIANCE



ISSUE:      Motion to Withdraw as Attorney for the Debtor

ATTY:      Vincent R. Ledlow



     Movant has failed to comply with Neb. R. Bankr. P. 9013−1. Movant has 14 days to comply, or the document
listed above will be considered abandoned.



Dated: 2/3/21


                                                           Eva Roeber
                                                           Clerk, U.S. Bankruptcy Court



Copies mailed or electronically sent by the court to the movant.
